People ex rel. Woolworth v Department of Corr. (2017 NY Slip Op 06093)





People ex rel. Woolworth v Department of Corr.


2017 NY Slip Op 06093


Decided on August 9, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
MARK C. DILLON
COLLEEN D. DUFFY
ANGELA G. IANNACCI, JJ.


2017-06574

[*1]The People of the State of New York, ex rel. Aminie Woolworth, on behalf of Gregory Dawson, petitioner, 
vDepartment of Corrections, etc., respondent.


Brooklyn Defender Services, Brooklyn, NY (Aminie Woolworth petitioner pro se and Ashika David of counsel), for petitioner.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Ebonie Legrand of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Gregory Dawson on his own recognizance pursuant to CPL 30.30(2)(a) in connection with Kings County Indictment No. 3873/16.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The petitioner failed to demonstrate entitlement to relief pursuant to CPL 30.30(2)(a) (see People ex rel. Smith v Warden, Anna M. Kross Ctr., 131 AD3d 1077, 1078; People ex rel. Yung-Mi Lee v Warden of Rikers Is. Correctional Facility, 50 AD3d 931, 932).
RIVERA, J.P., DILLON, DUFFY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court